Citation Nr: 0735909	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for pneumoconiosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  The appeal was 
remanded by the Board in February 2007 for additional 
development.  

In January 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Based on a motion presented during the hearing in January 
2007, this appeal has been advanced on the docket because of 
the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The recent respiratory pathology is not due to the 
service-connected pneumoconiosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pneumoconiosis have   not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 Diagnostic Code 
6826 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2002, prior to the initial decision on the claim in 
April 2003, and again provided notice in March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a Travel 
Board hearing was held in January 2007 and VA Compensation 
and Pension Examinations were conducted in September 2004 and 
June 2007.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with its February 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently rated as 10 percent disabling for 
pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 6826.  
This code is evaluated under a general rating formula for 
interstitial lung disease, which provides that a 10 percent 
evaluation is warranted where forced vital capacity (FVC) is 
75 to 80 percent of predicted value, or diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 
percent evaluation is warranted where FVC is 65 to 74 percent 
predicted or DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent evaluation is warranted where FVC is 50 to 64 percent 
predicted, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation is warranted where FVC is less than 50 percent 
predicted, or DLCO (SB) is less than 40 percent predicted, or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, cor pulmonale, 
or pulmonary hypertension, or requires outpatient oxygen 
treatment.  

A VA Pulmonary Function Test dated in August 2002 shows the 
veteran's FVC of 87 to 94 percent predicted.  A VA 
Compensation and Pension Examination was also conducted in 
September 2004, but a Pulmonary Function Test was not 
conducted.  The most recent and pertinent VA Compensation and 
Pension Examination was conducted in June 2007.  The 
Pulmonary Function Test indicated a FVC of 70 and 74 percent 
predicted.  The DLCO was 68 percent.  The examiner diagnosed 
the veteran with chronic obstructive pulmonary disease 
(COPD).  The veteran was also diagnosed with right upper lobe 
fibrotic changes as referenced in a July 2002 chest x-ray 
with an unclear etiology.  The examiner noted that the chart 
suggested that the mild changes may have been present in 
service.  The veteran was also diagnosed with right lung 
fibrotic changes and significant volume loss since July 2002.  

The etiology of the changes was unclear to the examiner.  The 
examiner opined that it was impossible to determine whether 
abnormalities seen on the chest x-ray from 2002 were 
relatively new process that had progressed over the past 5 
years or if the abnormalities were old and chronic.  The 
examiner was not able to determine if a new and separate 
process caused the changes in the previous 5 years.  The 
examiner indicated that he was not able to think of a disease 
process that would have waiting 60 years to develop a more 
rapid progression.  The examiner was also not able to 
determine the etiology of a new process that progressed in 
the recent past.  The examiner concluded that it was very 
unlikely that the veteran had pneumoconiosis because the 
fibrotic changes were unilateral when they were initially 
very focal and only more recently progressed after exposure 
over 50 years ago.  

The Board acknowledges the examiner's difficulty in 
determining the etiology of the veteran's symptoms.  It is 
clear, however, that the examiner did not believe that the 
respiratory symptoms which the veteran has been recently 
experiencing were the result of the service-connected 
pneumoconiosis.  Accordingly, a rating in excess of the 
current evaluation is not in order  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluation. The evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

A rating in excess of 10 percent for pneumoconiosis is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


